—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 19, 1997 (People v Olivieri, 239 AD2d 972), affirming a sentence of the County Court, Orange County, imposed November 12, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *416effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Altman, Friedmann and Luciano, JJ., concur.